DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/11/2022, with respect to the 35 U.S.C. 102 rejection over Martel (US 2018/0195192) have been fully considered and are persuasive. The rejection is been withdrawn. However, upon further search and consideration, a new rejection is entered in view of Applicant’s amendments.
The 35 U.S.C. 112(b) rejections are withdrawn in view of Applicant’s amendments to the claims. However, new rejections are entered in view of Applicant’s amendments.
Specification
The disclosure is objected to because of the following informalities: the phrase “chromium aluminum yttria” is used throughout the specification when it refers to “chromium aluminum yttrium”. Appropriate corrections are required.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Claims 1 and 8 recite “diffusion barrier coupled to the substrate and between the substrate and a composite material”. This limitation is grammatically incorrect.
Claims 1 and 8 recite “diffusion barrier comprises a nickel cobalt with a chromium-aluminum-yttrium powder material layer”. This limitation is grammatically incorrect.
Claims 1 and 8 recites “CBN” without denoting what this stands for; it could be understood as either cubic boron nitride or carbon-boron nitride. Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8 recite a diffusion barrier coating on a nickel-based alloy substrate and a gas turbine engine component in such a way that it is unsupported by the specification. The specification sets forth a particular arrangement of the claimed materials (i.e., substrate, a diffusion barrier, a composite material, a tack layer, and a top coat). However, this particular arrangement is not recited or described by the claims, making the claimed subject matter broader than what is described by the specification (see Spec., [0031]-[0034]). In addition, the claimed “grit” is not limited to cubic boron nitride in the claims, whereas it is in the specification (see Spec., [0034]).
Claims 1 and 8 recite “top coat covers grit embedded in said Ni-CBN tack layer”. The specification as filed contains insufficient support for this limitation. At best, the grit particles are each partially embedded in the tack layer. See Fig. 2. Furthermore, Fig. 2 shows the top coat completely covering the grit, not the broader “covers” which does not necessitate a complete covering. For these reasons, the claims are considered to contain new matter not described in the specification.
Dependent claims not addressed are rejected for new matter because they depend from a rejected independent claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “A diffusion barrier coating on a nickel-based alloy substrate comprising: the diffusion barrier coupled to the substrate”. It is unclear what this claim is directed to, a diffusion barrier coating alone, or a coated substrate having a diffusion barrier coating. For purposes of examination, the latter is presumed.
Regarding claim 1, the limitation “the diffusion barrier” lacks antecedent basis.
Regarding claim 1, the limitation “Ni-CBN tack layer” is indefinite. It is unclear whether this merely refers to the name of the layer or the composition of the layer. For purposes of examination, either will be considered.
Regarding claims 1 and 8, it is unclear how the identified layers are arranged. Specifically, there is a substrate, a diffusion barrier, a composite material, a tack layer, and a top coat. The claim does not describe in sufficient detail how these materials are arranged, and the specification is lacking in detail as to the express arrangement of these layers, particularly, the composite material, tack layer, and top coat. For example, is the composite material separate from the tack layer or top coat or does it include one or both? For purposes of examination, it is presumed that the composite material includes the grit and top coat.
Regarding claim 2, the limitation “said nickel cobalt and chromium-aluminum-yttria powder material” lacks antecedent basis.
Regarding claim 4, the limitation “the layered coating” lacks antecedent basis. It is presumed to refer to the layered coating structure.
Dependent claims not addressed are indefinite because they depend from a rejected independent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Thayer et al. (US 2019/0211457).
Regarding claims 1, 5, 8 and 12, Thayer teaches a turbine blade with an abrasive coating, as well as the rotor attached to such blades (¶ 1-2). The coated turbine blade comprises a substrate 14, a base layer 24, a matrix layer 20 having grit particles 18, and an encapsulation layer 48 (¶ 19, Fig. 2). The substrate is a turbine blade tip (¶ 19) made from a nickel-based alloy (¶ 21), and the grit includes cubic boron nitride which is partially embedded in the matrix layer (¶ 19). The matrix layer comprises NiCoCrAlY (¶ 19), and the base layer is the same material as the matrix layer (¶ 25). These layers are formed from metal powder (¶¶ 26-28); thus, they are Ni and Co with a CrAlY powder. The encapsulation layer also comprises metal powder (¶ 33). Thayer states the metal powder is a corrosion resistant metal (¶ 28) and identifies NiCoCrAlY as an exemplary corrosion resistant metal (¶ 19). Accordingly, the claimed diffusion barrier corresponds to the base layer of Thayer; the substrate corresponds to the turbine blade tip, the composite material corresponds to the composite layer, the matrix layer corresponds to the Ni-CBN tack layer, and the encapsulation layer corresponds to the top coat.

    PNG
    media_image1.png
    406
    595
    media_image1.png
    Greyscale


Regarding claims 2, 4 and 10, since both layers 20 and 24 are made of NiCoCrAlY, they are together considered a layered coating structure of more than one layer.
Regarding claim 3, the diffusion barrier being a plated layer is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In this case there are no discernible physical features owing to being plated; accordingly, the prior art is considered to anticipate on the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thayer et al. (US 2019/0211457), as applied to claims 1 and 8, in view of Martel (US 2018/0195192).
Regarding claim 7, the limitations of claim 1 have been addressed above. Thayer does not expressly teach a nickel strike layer between the substrate and the diffusion barrier. Martel teaches a nickel strike layer between substrate and subsequent layers (¶ 52) for the purpose of forming a very strong bond with the subsequent layers (¶ 53). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify Thayer with an electrolytic strike layer, as taught by Martel, to improve bonding between substrate and subsequent layers.
Regarding claim 11, the limitations of claim 8 have been addressed above. Thayer does not expressly teach a nickel strike layer between the substrate and the diffusion barrier. Martel teaches a nickel strike layer between substrate and subsequent layers (¶ 52) for the purpose of forming a very strong bond with the subsequent layers (¶ 53). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify Thayer with an electrolytic strike layer, as taught by Martel, to improve bonding between substrate and subsequent layers.
Regarding claim 11, the limitations of claim 8 have been addressed above. Thayer does not expressly teach that the turbine blade with abrasive coating is located in a high pressure compressor section of the gas turbine engine. Martel teaches that turbine blades having such coatings are typically used in high compressor sections of the turbines (see ¶¶ 37-44). It would have been obvious at the effective time of filing for one of ordinary skill in the art to use the turbine blade with abrasive coating of Thayer in the high pressure compression section of a gas turbine engine, as suggested by Martel, because the prior art recognizes such abrasive coated blades are needed due to abrading between the seal and turbine blade (¶ 44).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784